40 F.3d 474
309 U.S.App.D.C. 218
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DANIELS CABLEVISION, INC., Appellant,v.UNITED STATES of America,Association of America's Public Television Stations, et al.,Intervenors,And Consolidated Cases.
No. 93-5290.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1994.

Before:  MIKVA, Chief Judge*;  SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the unopposed motion for leave to intervene in No. 93-5290, et al. by the Consumer Federation of America, the National Council of Senior Citizens, and the Office of Communication of the United Church of Christ, it is


2
ORDERED, on the court's own motion, that movants show cause, within 14 days of the date of this order, why the motion for leave to intervene should not be denied for lack of associational standing under  Hunt v. Washington Apple Advertising Comm'n, 432 U.S. 333, 343 (1976).


3
The Clerk is directed to send a copy of this order to movants both by certified mail, return receipt requested, and by first class mail.



*
 Chief Judge Mikva would grant the motion as to the Consumer Federation of America and the Office of Communication of the United Church of Christ at this juncture